Citation Nr: 1648146	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  07-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was most recently before the Board in December 2012 and remanded for additional development.  In regard to the Veteran's claim for entitlement to TDIU the remand was substantially complied with.  However, the remand instructions for the Veterans claim for entitlement to service connection for right knee disability were not substantially complied with and thus the Veteran's claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extraschedular basis.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As a preliminary matter, the Board notes, the December 2012 Board remand directed the RO to provide the Veteran with an Application for Increased Compensation Based on Unemployability in connection with her inferred claim for TDIU.  The RO mailed the Veteran a January 2016 letter which included a copy of the Application for Increased Compensation Based on Unemployability.  The letter directed the Veteran to complete and return the form as soon as possible.  To date, the Veteran has not returned a copy of the Application for Increased Compensation Based on Unemployability.  Therefore, the Board finds that the RO complied with the December 2012 Board remand. 

Thus, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more; or as a result of two or more service connected disabilities, provided at least one disability is rated at 40 percent or more, and there are additional service connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16 (b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.

III.  TDIU

The Veteran is currently in receipt of service connection for total abdominal hysterectomy evaluated as 30 percent disabling; status post meniscectomy for left knee meniscus tear, evaluated as 20 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; right salpingo oophorectomy, evaluated as noncompensable; and scarring residuals of hysterectomy, evaluated as non-compensable.  Her combined rating is 50 percent.  Consequently, she is not eligible for a TDIU on a schedular basis, and the only question for the Board is whether TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16  (b). 

The Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16 (b).  As is discussed below, the Board has determined that the most probative evidence of record demonstrates that the Veteran has not been rendered unemployable solely due to her service-connected disabilities. 

The Veteran has provided several statements indicating that she is unable to work due to her service-connected left knee disabilities.  In an April 2004 VA examination the Veteran reported she was no longer able to work as a teacher because she could not stand due to her left knee disability.  In an April 2006 statement the Veteran stated that she was unable to work beginning in March 2005 as a result of her left knee disability.  In an April 2008 VA examination the Veteran reported she has been unable to work full time since 2003 because she could not perform the prolonged walking, standing, kneeling, couching, or squatting which is required of teaching.
  
However, the Veteran's VA treatment records indicate that the Veteran was working and pursing a degree.  An April 2007 VA treatment record noted the Veteran was applying for a new job.  A September 2008 VA treatment record noted the Veteran reported being busy with her career.  The same treatment record noted the Veteran was opening a day care center and had a master's degree in education and administration.  A January 2010 VA treatment record noted the Veteran was working on getting her PhD.  An October 2010 VA treatment record noted that the Veteran was unable to make her scheduled appointment due to her work schedule.  

Additionally, the Veteran received a January 2016 VA examination for her knees.  The examiner found the Veteran could not perform physical work activities that required running, jumping, repetitive or extended kneeling and squatting, or extended periods of continuous weight bearing for several hours.  Thus, indicating the Veteran would be able to obtain sedentary employment.  

Pursuant to the Board's most recent remand instructions, the Veteran was sent notice in January 2016, which included VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU.  The Veteran did not return this form to VA and did not respond in any way.  In such cases, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO. See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g (Reasons for Denying IU Claims).

It is the Veteran's responsibility to present and support a claim for benefits and to cooperate with VA. See 38 U.S.C.A. § 5107(a); Olson v. Principi, 3 Vet. App. 480 (1992).  Here, despite notice which specifically requested the necessary information and evidence, the Veteran has not done so.  

The Board concludes that TDIU is not warranted under the circumstances of this case.  The totality of the evidence, particularly the opinions supplied by the January 2016 VA examiner, weighs against the Veteran's TDIU claim.  The January 2016 VA examination report, in pertinent part, essentially found that the Veteran was not precluded from gainful sedentary employment due to her knee disability.  The VA examiner, in addition, offered their opinion after having had an opportunity to review the Veteran's complete medical record, and conducting an appropriate examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved, as the record shows the Veteran is not precluded from sedentary employment and is currently employed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F. 3d 1350 (Fed. Cir. 2013).

The schedular criteria for TDIU are not met and the Veteran has not been shown to be unemployable as a result of her service-connected disabilities.  Therefore, referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b) is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, supra. 

The Board notes the Veteran is seeking service connection for a right knee disability which, if granted, would impact her combined rating.  However, the Board finds the Veteran is not prejudiced by adjudicating her claim for TDIU while remanding her claim for service-connection for a right knee disability.  As noted above, the Veteran is currently employed, and as such, while a grant of service-connection for a right knee disability would potentially increase her combined rating, she would still not be entitled to TDIU as she is currently employed.  


ORDER

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is denied.  

REMAND

The Veteran's claim was remanded by the Board in December 2012 in order to obtain a VA examination which addressed whether the Veteran's right knee disabilities was etiologically related to her active service or to her service-connected left knee disability.  

In response to the December 2012 Board remand the Veteran was provided with a January 2016 VA examination.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran reported right knee pain which had begun two years prior and had worsened over the past year.  The Veteran stated she was told by a VA orthopedic surgeon in Dallas that she would eventually have problems with her right knee due to her left knee.  The examiner noted the Veteran did not have an abnormal gait. 

The examiner concluded the Veteran's right knee was less likely than not incurred in or caused by her active service.  The examiner's rationale was that there was no evidence of a right knee injury in service, and no evidence in the record that supports a nexus between the Veteran's right knee conditions and her military service.  The examiner concluded the Veteran's right knee condition was not caused by her service-connected left knee condition because the Veteran had a traumatic injury to her right knee in 2005 which was the likely cause of her current right knee degenerative arthritis, not her service-connected left knee disabilities. 

Additionally, the January 2016 VA examiner provided a March 2016 addendum opinion.  The examiner reviewed the Veteran's claims file and concluded that the Veteran's right knee disability was not aggravated by her service-connected left knee disability.  The examiner referenced an August 2005 statement by an orthopedic surgery professor which indicated that there is no clear evidence to suggest that an injury or condition to one lower extremity would have any significant impact on the opposite limb unless the injury caused partial or complete paralysis resulting in limb length discrepancy as to alter the persons gait pattern.  As the Veteran did not show abnormal gait the examiner concluded that the Veteran's right knee disability was not aggravated by his service-connected left knee disabilities.

The Board finds the January 2016 opinion and March 2016 addendum opinions to be inadequate, thus requiring a remand for an additional addendum opinion. 

The January 2016 VA examiner concluded that the Veteran's right knee disability was not etiologically related to her active service, seemingly based solely on the lack of evidence in the Veteran's service treatment records of a right knee disability.  However, the Board notes it is impermissible for a VA examiner to rely solely on the absence of medical records corroborating the continuity of a condition.  Additionally, the examiner did not address an August 2005 VA treatment record which noted the Veteran reported she hurt both her right and left knee when she fell in service.  

Moreover, the February 2016 examiner concluded that the Veteran's right knee disability was not caused by her service-connected left knee disabilities because her right knee disability was caused by her right knee traumatic injury in 2005.  The examiner noted there was no evidence of a nexus between the Veteran's service-connected left knee disability and her right knee disability, however, a November 2005 VA treatment record noted the Veteran reported increased right knee pain which was possibly secondary to her service-connected left knee disabilities.  

The Board finds the March 2016 addendum opinion on aggravation to be inadequate as it is factually inaccurate.  The examiner noted that the Veteran's service-connected left knee disability did not cause an abnormal gait and therefore did not aggravate the Veteran's right knee disability.  However, the Veteran's VA treatment records noted that the Veteran's service-connected left knee disability caused instability which required the Veteran to wear a left knee brace and a July 2007 VA treatment record noted the Veteran had a moderate limp on her left side due to her left knee disabilities.  Thus indicating the Veteran's service-connected left knee disabilities had caused a disturbance in gait.  

Therefore, an addendum opinion which considers the Veteran's entire claims file and provides a thorough rationale must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact the VA examiner who examined the Veteran in January 2016 in connection with her claim for service connection for a right knee disability secondary to her service-connected left knee disabilities (status post meniscectomy for left knee meniscus tear and degenerative joint disease of the left knee) and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right knee disability is etiologically related to her active service?

The examiner should consider and discuss as necessary the August 2005 VA treatment record which noted the Veteran reported she hurt her right and left knee during an in-service fall.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right knee disability was caused by either of her service-connected left knee disabilities?

The examiner should consider and discuss as necessary the November 2005 VA treatment record noting that the Veteran's increased right knee pain could be a result of her service-connected left knee disabilities.  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that either of the Veteran's service-connected left knee disabilities aggravated her right knee disability?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's VA treatment records noting instability of the left knee which requires the use of a knee brace; and 

(ii)  A July 2007 VA treatment record which noted the Veteran has a moderate limp on her left side due to her service-connected left knee disability.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of right knee disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner should provide a thorough rationale for the opinions expressed. 

If the January 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Then adjudicate the Veteran's service connection claim.  If the benefits sought remain denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


